Case 1:17-cv-01789-DLC Document 476 Filed 10/04/19 Page 1 of 1
Case 1:17-cv-01789-DLC Document 475 Filed 10/03/19 Page i of 1

UNITED STATES

cs SECURITIES AND EXCHANGE COMMISSION
is 444 South Flower Street, Suite 900
Vearuere ner imarrinennuued OS Angeles, CA 90071

isto oF ENPORCEMENT

   
  

 

pe TET

 

 

DOCUMENT Sarah S. Nilson
ney aes ett . Senior Counsel
BLECTHORICALLY FOILED (323)965-3871
| Doc fH: NilsonS@sec.gov
i

 

 

DATE FILED: olulaoi4 _ || October 3, 2019

 

VIA ECE 6 bed’

Honorable Denise L. Cote poo 4p
United States District Court /} (Ne
500 Pearl Street A

New York, NY 10007 / yop u/"g

Re: Securities and Exchange Commission v. Lek Securities Corp. et al.
Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

The Securities and Exchange Commission (“SEC”) and defendants Avalon FA, Ltd,
Nathan Fayyer, and Sergey Pustelnik (collectively, the Defendants) jointly write in follow-up to
their letters of yesterday concerning the filing of a Second Amended Joint Pretrial Order and
Exhibit List. ECF Nos. 473-474,

The parties have discussed the matter, and have reached a resolution of the issues raised
in yesterday’s letters. The parties jointly request that they be permitted to file a second amended
Joint Pretrial Order and second amended Exhibit List. The proposed versions are attached hereto
as Exhibits f and 2.

The proposed second amended Joint Pretrial Order adds Nicolas Louis as a defense
witness. The proposed second amended Exhibit List makes minor changes to the descriptions of
exhibits, and adds SEC Trial Exhibit 371A and B, which was previously inadvertently excluded.

Respectfully submitted,
is/
Sarah 8. Nilson

ce: All counsel of record (via ECF)
